DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second semiconductor material is vertically spaced apart from the lateral channel region by a thickness of an intervening semiconductor material that is adjacent to a second portion of the sidewall spacer” as recited at lines 12-14 of claim 1 AND the limitation “the source and drain vertically spaced apart from the first III-V material by at least a thickness of an intervening III-V semiconductor material that is adjacent to a second portion of the sidewall spacer” recited at lines 10-12 of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the channel region” at lines 3-4.  It is unclear whether said limitation is the same or different as the claimed “lateral channel region.”
Claims 3 and 4 recite the limitation “the channel region” at line 4 of claim 3 and line 3 of claim 4.  It is unclear as to what element said limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass et al. (US PGPub 2013/0154016; hereinafter “Glass”).
Re claim 1: Glass teaches (e.g. fig. 1A, 1B) a transistor structure (100A, 100B), comprising: a gate stack (104, 106) over a first portion (region of channel region 120 below 104; hereinafter “1P”) of a lateral channel region (channel region 120; hereinafter “LCR”) of the transistor structure (100A, 100B), wherein the lateral channel region (LCR) comprises a first semiconductor material (substrate 102 can be a SiGe or III-V compound semiconductor; e.g. paragraph 35; hereinafter “1SM”) operable as the channel (channel region 120; e.g. paragraph 26) of the transistor structure (100A, 100B), and the first semiconductor material (1SM) has a carrier mobility greater than that of silicon (SiGe and III-V materials have a carrier mobility larger than that of Si), and wherein the gate stack (104, 106) comprises a gate electrode (104) and a gate dielectric (106), the gate dielectric (106) between the gate electrode (104) and the first semiconductor material (1SM); a gate sidewall spacer (108) adjacent to the gate stack (104, 106) and over a LCR under 108; hereinafter “2P”) of the lateral channel region (LCR), wherein the gate sidewall spacer (108) comprises a dielectric material (108 formed of silicon oxide; e.g. paragraph 40); and a source (tin doped III-V layer 117; hereinafter “S”) and a drain (tin doped III-V layer 119; hereinafter “D”) comprising a second semiconductor material (tin doped III-V materials; e.g. paragraph 25; hereinafter “2SM”), wherein the second semiconductor material (2SM) is laterally spaced apart from the gate stack (104, 106) by at least a first portion (portion of 108 between 2SM and 104, 106; hereinafter “SS1P”) of the gate sidewall spacer (108), and wherein the second semiconductor material (2SM) is vertically spaced apart from the lateral channel region (LCR) by a thickness of an intervening semiconductor material (110, 112) that is adjacent to a second portion (portion of 108 between 110, 112 and 104, 106; hereinafter “SS2P”) of the sidewall spacer (108), the intervening semiconductor material (110, 112) having an impurity concentration (110, 112 are not provided with the tin impurity dopants provided in 117, 119; e.g. paragraph 25) below that of the second semiconductor material (2SM is provided with tin impurity dopants; e.g. paragraph 20), wherein the thickness of the intervening semiconductor material (110, 112) has substantially the same composition (112, 112 may be formed of a same material as 102 such as SiGe; e.g. paragraph 35) as the first semiconductor material (1SM).
Re claim 3: Glass teaches the transistor structure of claim 1, wherein a fin (substrate 102 can be a fin 102; e.g. paragraph 32) comprises the first semiconductor (1SM), and wherein a first height (height of 102 and 110, 112; hereinafter “1H”) of the fin (102) from an underlying substrate at a location beyond the gate sidewall spacer (108) is greater than a second height (height of 102; hereinafter “2H”) of the fin (102) within the channel region (LCR) by an amount substantially equal to the thickness of the intervening semiconductor material (110, 112).
Re claim 5: Glass teaches the transistor structure of claim 1, wherein: the intervening semiconductor material (110, 112 may be formed of a material having a lower bandgap than 1MS since 110, 112 are provided with a higher concentration of phosphorous; e.g. paragraph 25) has an impurity dopant concentration exceeding that of the first semiconductor material (1SM).
Re claim 21: Glass teaches the transistor structure wherein the first semiconductor material (1SM) comprises Ge (substrate 102 can be a SiGe or III-V compound semiconductor; e.g. paragraph 35).

Allowable Subject Matter
Claims 9-11 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822